Voto separado del
Juez Asociado Señor Irizarry Yunqué
con-curriendo en el resultado, con el cual concurren los Jueces Asociados Señores Dávila y Martín
San Juan, Puerto Rico, a 31 de octubre de 1974
Concurro en el resultado pero es preciso que haya una salvedad. A mi entender, las circunstancias especialísimas de este caso justificaban la orden de entredicho provisional para que la Administración de Compensaciones por Accidentes de Automóviles continuara sufragando los gastos del tratamiento que requería la condición del demandante. Los remedios en equidad existen precisamente para evitar males mayores : — en este caso salvar la vida del demandante — cuando no exista otro remedio rápido y eficaz para resolver la situación.
El procedimiento administrativo dispuesto en la Ley de Protección Social por Accidentes de Automóviles, 9 L.P.R.A. see. 2061, resulta demasiado largo. Como se señala en la sen-tencia, consiste en “1) investigación de la reclamación por el Director Ejecutivo, 2) celebración de audiencia pública ante el Director Ejecutivo o un examinador designado por éste, de-biendo llevar un récord de los procedimientos y de toda la *751prueba, 3) notificación al reclamante de las decisiones del Director Ejecutivo con las determinaciones y conclusiones de éste, 4) apelación ante la Junta de Directores de la A.C.A.A. mediante la celebración de audiencia pública, y 5) finalmente, revisión ante el Tribunal Superior.”
Ahora bien, el tribunal de instancia no debió entrar en los méritos de la acción y resolver que el demandante tenía derecho al pago de los gastos de su tratamiento, como decisión final, sin que se agotara el procedimiento administrativo.
En conclusión, el tribunal carecía de jurisdicción para resolver la controversia, a menos que se le planteara en revi-sión de la decisión administrativa final. Pero tenía el poder, como lo tiene todo tribunal de justicia, para conceder el re-medio provisional que concedió.
Se dirá que si no tenía jurisdicción en el caso no podía entender para conceder el remedio provisional. A mi juicio tal contención sería técnicamente correcta. Sin embargo, cuando de hacer justicia se trata, no puede haber moldes técnicos que aprisionen los remedios justos. Si no hay el remedio en ley, el tribunal está justificado en crearlo. Des-pués de todo, son tribunales de justicia y no centros académi-cos para dirimir sutilezas técnicas.
Algún medio había que encontrar para que el demandante no se muriera por falta de tratamiento. Esperar a que se decidiera si la A.C.A.A. debía pagar o no, hubiese resultado tardío. Exigir de la A.C.A.A. que siguiera pagando era lo prudente, aunque a fin de cuentas resultase que no venía obligada a hacerlo. En la balanza de la justicia tenía que pesar más salvar la vida del demandante que el perjuicio que pudiera ocasionarse a los fondos de la A.C.A.A., organi-zación que, después de todo, se creó para aliviar los proble-mas de las víctimas de accidentes de tránsito. Véase Morales v. Lizarribar, 100 D.P.R. 717 (1972). Sin duda que obligar a la A.C.A.A. a pagar serviría de estímulo a dicha agencia *752para acelerar el trámite administrativo y lograr una decisión final sin dilaciones innecesarias.